UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30,2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51772 Cardica, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3287832 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 900 Saginaw Drive Redwood City, California (Address of Principal Executive Offices) (Zip Code) (650)364-9975 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[x] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.): Yes [] No [x] On November 7, 2011, there were 27,071,679 shares of common stock, par value $0.001 per share, of Cardica, Inc. outstanding. CARDICA, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 INDEX PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) a. Condensed Balance Sheets at September 30, 2011 and June 30, 2011 3 b. Condensed Statements of Operations for the three months ended September 30, 2011 and 2010 4 c. Condensed Statements of Cash Flows for the three months ended September 30, 2011 and 2010 5 d. Notes to Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1A. Risk Factors 20 Item 6.Exhibits 40 SIGNATURES 41 2 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS CARDICA, INC. CONDENSED BALANCE SHEETS (In thousands, except share and per share data) September 30, 2011 June 30, 2011 (Unaudited) (Note 1) Assets Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accrued compensation Other accrued liabilities Current portion of deferred revenue Total current liabilities Note payable and other non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.001 par value: 5,000,000 shares authorized: no shares issued and outstanding at September 30, 2011 and June 30, 2011 — — Common stock, $0.001 par value: 65,000,000 shares authorized: 27,071,679 and 26,635,115 shares issued and outstanding at September 30, 2011 and June 30, 2011, respectively 27 27 Additional paid-in capital Treasury stock at cost (66,227 shares at September 30, 2011 and June 30, 2011) ) ) Accumulated comprehensive loss (3 ) (1 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed financial statements. 3 CARDICA, INC. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended September 30, Net revenue Product sales, net $ $ License and development revenue 84 Royalty revenue 19 22 Total net revenue Operating costs and expenses Cost of product sales Research and development Selling, general and administrative Total operating costs and expenses Income (loss) from operations ) Interest income 1 8 Interest expense — ) Other income (expense), net (1 ) (2 ) Net income (loss) $ ) $ Basic net income (loss) per common share $ ) $ Diluted net income (loss) per common share $ ) $ Shares used in computing net income (loss) per common share Basic Diluted See accompanying notes to the condensed financial statements. 4 CARDICA, INC. CONDENSED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three months ended September 30, Operating activities: Net income (loss) $ ) $ Adjustments to reconcile net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expenses Changes in assets and liabilities: Accounts receivable 65 12 Prepaid expenses and other current assets ) 47 Inventories 62 Accounts payable and other accrued liabilities ) Accrued compensation ) ) Deferred revenue ) Deferred rent 12 2 Net cash provided by (used in) operating activities ) Investing activities: Purchases of property and equipment ) (7 ) Purchases of short-term investments ) — Net cash used in investing activities ) (7 ) Financing activities: Net proceeds from issuance of common stock Proceeds from (Repayment of) notes payable ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed financial statements. 5 CARDICA, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS September 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Cardica, Inc. (“Cardica”, the “Company”, “we”, “our” or “us”) was incorporated in the state of Delaware on October 15, 1997, as Vascular Innovations, Inc. On November 26, 2001, the Company changed its name to Cardica, Inc.Historically, the Company’s business focused on the design, manufacture and marketing of proprietary automated anastomotic systems used by cardiac surgeons to perform coronary bypass surgery. The Company has re-focused its business on the development of an endoscopic MicroCutter product line intended for use by thoracic, bariatric, colorectal and general surgeons. The first product that the Company is developing in its planned MicroCutter product line is the MicroCutter XPRESS™ 30, the first true multi-fire endolinear MicroCutter device based on the Company’s proprietary “staple-on-a-strip” technology, which would expand the Company’s commercial opportunity into additional surgical markets.In addition, the Company is developing the MicroCutter XPRESS™ 45, a planned multi-fire endolinear MicroCutter device with a 45 millimeter staple line, the MicroCutter XCHANGE™ 30, a planned cartridge based MicroCutter device with a 5 millimeter shaft diameter and a 30 millimeter staple line, the MicroCutter FLEXCHANGE™ 30, a planned cartridge based MicroCutter device with a flexible shaft to facilitate endoscopic procedures requiring cutting and stapling, and the MicroCutter XPRESS™ 60, a planned cutting and stapling device specifically designed for the bariatric and thoracic surgery markets. The Company initiated first-in-man use of the current version of the MicroCutter XPRESS 30, with the Conformité Européene, in Europe in July 2011, and the Company continues to refine the product prior to commercial launch in Europe. Following the completion of the internal design verification process for the MicroCutter XPRESS 30 necessary to apply the Comformité Européene to this product for commercial use in Europe on June 30, 2011, the Company has determined that there is alternative future use in various research and development projects for equipment, tooling and materials related to the MicroCutter product line and has begun to capitalized such assets into prepaid expenses and other current assets or property and equipment. Need for Additional Capital The Company has incurred cumulative net losses of $126.9million through September 30, 2011 andnegative cash flows from operating activities and expects to incur losses for the next several years. Management plans to continue to finance the Company’s operations with equity or debt issuances or through collaboration arrangements. There is no guarantee that such funding will be available to the Company on acceptable terms, or at all, or that such funding will be received in a timely manner, if at all. If adequate funds are not available, the Company may be required to delay, reduce the scope of, or eliminate one or more of its development or commercialization programs. There is no guarantee that the Company will be able to reduce its expenditures without materially and adversely affecting the business. The accompanying financial statements have been prepared assuming the Company will continue to operate as a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty related to the Company’s ability to continue as a going concern. Basis of Presentation The accompanying unaudited condensed financial statements of Cardica have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule10-01 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The unaudited interim condensedfinancial statements have been prepared on the same basis as the annual financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments necessary for the fair statement of balances and results have been included. The results of operations of any interim period are not necessarily indicative of the results of operations for the full year or any other interim period. The accompanying condensed financial statements should be read in conjunction with the audited financial statements and notes thereto for the fiscal year ended June30, 2011 included in the Company’s Form 10-K filed with the Securities and Exchange Commission on September12, 2011. 6 Use of Estimates The preparation of financial statements in conformity with GAAP generally requires management to make estimates and assumptions that affect the amounts reported in the financial statements. Actual results could differ from these estimates. Revenue Recognition The Company recognizes revenue when four basic criteria are met: (1) persuasive evidence of an arrangement exists; (2) title or rights have transferred; (3) the fee is fixed or determinable; and (4) collectability is reasonably assured. The Company uses contracts and customer purchase orders to determine the existence of an arrangement. The Company uses contractual terms, shipping documents and third-party proof of delivery to verify that title or rights have transferred. The Company assesses whether the fee is fixed or determinable based upon the terms of the agreement associated with the transaction. To determine whether collection is probable, the Company assesses a number of factors, including past transaction history with the customer and the creditworthiness of the customer. If the Company determines that collection is not reasonably assured, then the recognition of revenue is deferred until collection becomes reasonably assured, which is generally upon receipt of payment. The Company records product sales net of estimated product returns and discounts from the list prices for its products. The amounts of product returns and the discount amounts have not been material to date. The Company includes shipping and handling costs in cost of product sales. Payments that are contingent upon the achievement of a substantive milestone are recognized in their entirety in the period in which the milestone is achieved subject to satisfaction of all revenue recognition criteria at that time.Revenue generated from license fees and performing development services are recognized when it is earned and non-refundable upon receipt of payments, over the period of performance,or upon incurrence of the related development expenses in accordance with contractual terms, based on the actual costs incurred to date plus overhead costs for certain project activities. Amounts paid but not yet earned on a project are recorded as deferred revenue until such time as the related development expenses plus overhead costs for certain project activities are incurred. Inventories Inventories are recorded at the lower of cost or market on a first-in, first-out basis. The Company periodically assesses the recoverability of all inventories, including materials, work-in-process and finished goods, to determine whether adjustments for impairment are required.Inventory that is obsolete or in excess of forecasted usage is written down to its estimated net realizable value based on assumptions about future demand and market conditions.Reduced demand may result in the need forinventory write-downs in the near term. Inventory write-downs are charged to cost of product sales and establish a lower cost basis for the inventory. 7 NOTE 2 - STOCKHOLDERS' EQUITY Common Stock On December 14, 2010, the Company entered into a common stock purchase agreement (the “Purchase Agreement”) with Aspire Capital Fund, LLC, an Illinois limited liability company (“Aspire Capital”), which provides that, upon the terms and subject to the conditions and limitations set forth therein, Aspire Capital is committed to purchase up to an aggregate of $10.0 million of shares of the Company’s common stock (the “Purchase Shares”) over the term of the Purchase Agreement at purchase prices determined in accordance with the Purchase Agreement. Pursuant to the Purchase Agreement, on any trading day on which the closing sale price of the Company’s common stock exceeds $1.00 per share, the Company has the right, in its sole discretion, to present Aspire Capital with a purchase notice, directing Aspire Capital to purchase up to a certain number of shares dependent upon trading volume. The purchase price per Purchase Share will be equal to the lesser of (i) the lowest sale price of the Company’s common stock on the purchase date or (ii) the arithmetic average of the three lowest closing sale prices for the Company’s common stock during the twelve consecutive trading days ending on the trading day immediately preceding the purchase date. The Purchase Agreement provides that the Company may not issue and sell more than 4,930,747 shares of the Company’s common stock, including the 295,567 commitment shares issued to Aspire Capital, under the Purchase Agreement. As of September 30, 2011, the Company had received $4.3 million from the sale of an aggregate of 1,300,000 shares of the Company’s common stock to Aspire Capital pursuant to the Purchase Agreement. On August 3, 2011, the Company entered into the At The Market Issuance Sales Agreement (the “ATM Agreement”) with McNicoll, Lewis & Vlak LLC (“MLV”), which provides that, upon the terms and subject to the conditions and limitations set forth therein, the Company may issue and sell up to $10.0 million of the Company’s common stock through MLV as the Company’s sales agent over the term of the ATM Agreement. The ATM Agreement provides that the offering of shares of the Company’s common stock pursuant to the ATM Agreement will terminate upon the earlier of (1) the sale of all common stock subject to the ATM Agreement, (2) August 2, 2014 and (3) The Agreement may be terminated by MLV or the Company at any time upon 10 days notice to the other party. As of September 30, 2011, the Company had received net proceeds of $85,100 from the placement of an aggregate of 31,494 shares of common stock through MLV. Stock-Based Compensation Included in the statement of operations are the following non-cash stock-based compensation amounts for the periods reported, including non-employee stock based compensation expense (in thousands): Three months ended September 30, Cost of product sales $ 12 $ 18 Research and development 39 54 Selling, general and administrative 85 Total $ $ NOTE 3 - NET INCOME (LOSS) PER SHARE Basic net income (loss) per common share is calculated by dividing the net income (loss) by the weighted-average number of common shares outstanding for the period less the weighted-average unvested common shares subject to repurchase and without consideration of potential common shares.Diluted net income (loss) per common share is computed by dividing the net income (loss) by the weighted-average number of common shares outstanding for the period less the weighted average unvested common shares and dilutive potential common shares for the period determined using the treasury-stock method.For purposes of this calculation, options and warrants to purchase stock and unvested restricted stock awards are considered to be potential common shares and are only included in the calculation of diluted net income (loss) per share when their effect is dilutive. 8 The following table sets forth the computation of basic and diluted net income (loss) per share (in thousands, except per share data): Three months ended September 30, Numerator: Net income (loss) $ ) $ Denominator: Weighted-average common shares outstanding Less: Weighted-average unvested restricted stock — — Denominator for basic net income (loss) per common share Dilutive effect of stock options — Dilutive effect of unvested restricted stock awards — 43 Dilutive effect of warrants — Denominator for diluted net income (loss) per share Basic net income (loss) per common share $ $ Diluted net income (loss) per common share $ $ The following table sets forth the outstanding securities not included in the diluted net income (loss) per common share calculation for the three months ended September 30, 2011 and 2010 because their effect would be antidilutive (in thousands): September 30, Options to purchase common stock Unvested restricted stock awards 21 — Warrants — Total NOTE 4 - COMPREHENSIVE INCOME (LOSS) Comprehensive income (loss) is comprised of net income (loss) and unrealized gains/losses on available-for-sale securities, if any, as follows (in thousands): September 30, Net income (loss) (3,055 ) Change in unrealized gain (loss) on investments (2 ) — Comprehensive income (loss) (3,057 ) 9 NOTE 5 - FAIR VALUE MEASUREMENTS Accounting Standards Codification (“ASC”) 820, “Fair Value Measurements and Disclosures,”defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. ASC 820 establishes a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. The three levels of inputs used to measure fair value are as follows: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company does not have any liabilities that are measured at fair value. All assets that are measured at fair value have been segregated into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value at the measurement date. These assets measured at fair value are summarized below (in thousands): As of September 30, 2011 Level 1 Level 2 Level 3 Total Cash equivalents: Money market funds $ $ — $ — $ Short-term investments: Corporate debt securities — — Federal agency bond — — Total assets at fair value $ $ $ — $ As of June 30, 2011 Level 1 Level 2 Level 3 Total Cash equivalents: Money market funds $ $ — $ — $ Short-term investments: Corporate debt securities — — Federal agency bond — — Total assets at fair value $ $ $ — $ Funds held in money market instruments, are included in Level 1 as their fair values are based on market prices/quotes for identical assets in active markets. Corporate debt securities and a federal agency bond are valued primarily usingmarket prices/quotes for similar assets and/or other sources of observable information and are included in Level 2. As of September 30, 2011, the Company’s material current financial assets and liabilities not carried at fair value, including its trade accounts receivable and accounts payable, were reported at their current carrying values which approximate fair value given the short-term nature of these instruments with maturity dates of less than one year.We are currently assessing whether the carrying value of the note payable to Century Medical, Inc. (see Note 9 -Note Payable)approximates its fair value. 10 NOTE 6 – SHORT-TERM INVESTMENTS The Company held investments in marketable securities as of September 30, 2011 and June 30, 2011 with maturity dates of less than one year. Our short-term investments consisted of the following (in thousands): As of September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale securities: Corporate debt securities $ $
